Citation Nr: 1114114	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for bilateral defective hearing.

2.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus, type 2.

3.  Entitlement to an increased evaluation in excess of 10 percent for hypertension.

4.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1975.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  Jurisdiction of the case was subsequently transferred to the RO in Chicago, Illinois.

Previously, the evaluation of the Veteran's service-connected diabetes mellitus, type 2, has contemplated the symptoms of retinopathy and macular edema of the right eye.  However, by a May 2009 rating decision, the RO granted service connection for diabetic macular edema of the right eye and assigned a separate evaluation of 30 percent under 38 C.F.R. § 4.79, Diagnostic Code 6077 effective January 11, 2008.  As such, the Veteran's present claim on appeal will be addressed herein as captioned above.

In a March 2011 Appellant's Brief, the Veteran's representative contends that the RO failed to consider an earlier effective date in assigning a separate evaluation for diabetic macular edema of the right eye.  Accordingly, the issue of entitlement to an effective date prior to January 11, 2008 for diabetic macula edema of the right eye, as secondary to service-connected diabetes mellitus, type 2, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent VA examinations in conjunction with his claims on appeal in April and May 2008, approximately 3 years ago.  In his June 2009 substantive appeal, the Veteran stated that his hearing considerably worsened since his last VA examination.  He also reported that his diabetes increased in severity requiring three to four injections daily and his blood pressure fluctuated.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that additional VA examinations are needed to provide a current picture of the Veteran's service-connected disabilities.  38 C.F.R. §§ 3.326, 3.327 (2010).

Furthermore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of the determination of the evaluations for the Veteran's bilateral defective hearing, diabetes mellitus, and hypertension, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  

In the present case, service connection is currently in effect for status post myocardial infarction, rated as 30 percent disabling; diabetes mellitus, type 2, rated as 20 percent disabling; diabetic macular edema of the right eye associated with diabetes mellitus, type 2, rated as 30 percent disabling; bilateral defective hearing, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; post-operative residuals of excision of the semilunar cartilage of the right knee, rated as noncompensable; residuals of third degree burn of the left 2nd and 4th fingers, rated as noncompensable; post-operative scars on the abdomen scar and left palm, rated as noncompensable; and erectile dysfunction associated with diabetes mellitus, type 2, rated as noncompensable.  The Veteran's combined rating is 70 percent.  38 C.F.R. § 4.25 (2010).  

In addition, the Veteran presented evidence in support of his claim of unemployability.  During the April 2008 VA diabetes examination, the Veteran stated that he was unable to work or mow the lawn because his legs gave out and he became short of breath.  Under the circumstances, the Board finds that a medical examination is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995); Beaty v. Brown, 6 Vet. App. 532, 537-38 (1994) (holding that VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his bilateral defective hearing, diabetes mellitus, type 2, and hypertension.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, the Veteran must be afforded a VA audiological examination to determine the current severity of his service-connected bilateral defective hearing.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The claims file and a copy of this remand must be made available to the examiner and reviewed in conjunction with the examination.  The report must be typed.

5.  The Veteran must also be afforded a comprehensive examination to determine the current severity of his service-connected diabetes mellitus, type 2.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address whether the Veteran's diabetes mellitus, type 2, requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus, type 2, has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus, type 2, requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus, type 2, causes any complications, including peripheral neuropathy, varicosities, telangiectasia, deteriorating vision or vision loss, or erectile dysfunction, and if so, the severity of such complications.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

6.  The Veteran must be afforded the appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specifically indicate whether the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  It must also be noted if the Veteran is taking medication to control his service-connected hypertension.  The report must be typed.

7.  The RO must also schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment, without consideration of the Veteran's age.  In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities, standing alone.  A complete rationale for all opinions must be provided.  If any of the opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

10.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

11.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

